DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on May 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claim Objections
Claims 2 and 15 are objected to because of the following informalities: 
“is” should be inserted between “data line” and “arranged” (claim 2, line 2);
“switches” should be changed to “switch” (claim 15, line 2);
“the second substrate comprises a second shading layer” (claim 15, line 3) should be deleted because it is redundant in view of claim 1, line 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 1-3, the limitation “the first thin film transistor switch corresponds to a thin film transistor switch below the first pixel element” renders the claim indefinite because it is unclear as to how the first thin film transistor switch can be below the first pixel element given that the first thin film transistor switch is a part of the first pixel element according to claim 2, line 4.  Applicant’s specification describes the first thin film transistor switch as being below the first pixel electrode (Fig. 11; ¶¶ [0053] and [0063]-[0069]).  Therefore, it is suggested Applicant change “the first thin film transistor switch corresponds to a thin film transistor switch below the first pixel element” in claim 7 to “the first thin film transistor switch corresponds to a thin film transistor switch below the first pixel electrode.”  For examination purposes, the limitation in question will be interpreted and examined as: the first thin film transistor switch corresponds to a thin film transistor switch below the first pixel electrode.  Correction is respectfully requested.
The term “small” in claim 9 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 10, line 3, the limitation “a source electrode” renders the claim indefinite because the antecedent basis is unclear as to whether “a source electrode” refers to another source electrode or “a source electrode” previously recited in claim 2, line 10.  Applicant’s specification describes the first thin film transistor switch 138 as having one source electrode 151 (¶¶ [0035] and [0042]).  Therefore, it is suggested Applicant change “a source electrode” in claim 10, line 3 to “the source electrode.”  For examination purposes, the limitation in question will be interpreted and examined as: the source electrode having antecedent basis in claim 2, line 10.  Correction is respectfully requested.
In claim 10, line 3, the limitation “a drain electrode” renders the claim indefinite because the antecedent basis is unclear as to whether “a drain electrode” refers to another drain electrode or “a drain electrode” previously recited in claim 2, line 10.  Applicant’s specification describes the first thin film transistor switch 138 as having one drain electrode 152 (¶¶ [0035] and [0042]).  Therefore, it is suggested Applicant change “a drain electrode” in claim 10, line 3 to “the drain electrode.”  For examination purposes, the limitation in question will be interpreted and examined as: the drain electrode having antecedent basis in claim 2, line 10.  Correction is respectfully requested.
Claim 11 is rejected because it depends from claim 10 and therefore inherits the indefiniteness of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge et al. (US 2016/0299395 A1).
Regarding claim 1, Kosuge discloses in Figs. 1-6 and related text a display panel 1 (¶¶ [0025] and [0048]), having a display area and a peripheral area (see annotated Fig. 1 below), and comprising: 
a first substrate 20 (¶ [0026]); 
a second substrate 30, cell-assembled to the first substrate (¶¶ [0027]-[0028]); 
a plurality of pixel elements 61, arranged on the first substrate (¶ [0030]); 
a plurality of data lines 66 and scanning lines 65, arranged on the first substrate and between two neighboring pixel elements (¶ [0036]); and 
a plurality of color filters 26 (26R/26G/26B), arranged above the corresponding pixel elements on the first substrate (¶¶ [0031]-[0033]), wherein 
the first substrate comprises a first shading layer 68, the first shading layer being formed between two neighboring pixel elements to block the data lines or the scanning lines (¶¶ [0034] and [0061]); 
the display area comprises an opening area (portions of the sub-pixels 61 exposed from the first light shielding parts 68 and the second light shielding parts 48; see Fig. 3) and a non-opening area (portions of the sub-pixels 61 covered by the first light shielding parts 68 and/or the second light shielding parts 48; see Fig. 3), and the first shading layer is arranged only in the non-opening area; 
the second substrate comprises a second shading layer 48 arranged corresponding to the first shading layer (¶¶ [0053] and [0074]); and 
each of the data lines and the scanning lines is blocked by at least one of the first shading layer and the second shading layer (¶¶ [0057] and [0061]).

    PNG
    media_image1.png
    567
    1351
    media_image1.png
    Greyscale

Regarding claim 4, Kosuge discloses the first substrate is a color on array substrate, and the second substrate is a common substrate (¶¶ [0027] and [0048]).
Regarding claim 13, Kosuge discloses the data lines and the scanning lines are respectively arranged corresponding to the pixel elements (¶ [0040]); 
the first shading layer blocks a first part of the data lines; 
the second shading layer blocks a second part of the data lines; and 
the first part and the second part are at least partially different (Fig. 3; ¶¶ [0057] and [0061]).
Regarding claim 14, Kosuge discloses the data lines and the scanning lines are respectively arranged corresponding to the pixel elements (¶ [0040]); 
the first shading layer blocks a first part of the scanning lines; 
the second shading layer blocks a second part of the scanning lines; and 
the first part and the second part are at least partially different (Fig. 3; ¶¶ [0057] and [0061]).
Regarding claim 15, Kosuge discloses the pixel element comprises a thin film transistor switch 55 connected to the scanning line (¶¶ [0044] and [0046]-[0047]); 
the second substrate comprises a second shading layer 48 (¶ [0053]); 
the first shading layer blocks the data line (¶ [0061]); and 
the second shading layer blocks the scanning line and the thin film transistor switch (¶ [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 6-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2016/0299395 A1) in view of Choi (US 2010/0007811 A1).
Regarding claims 2, 3 and 9, Kosuge discloses substantially the entire claimed invention, as applied to claim 1 above, including the pixel element comprises a first pixel element 61(R) and the data line is arranged on an outer side of the first pixel element, and the pixel element comprises a second pixel element 61(G) neighboring to the first pixel element, the second pixel element comprises a second pixel electrode 22, and the data line is arranged between the first pixel electrode and the second pixel electrode (Kosuge: Figs. 2 and 3; ¶¶ [0030]-[0031] and [0037]).
Kosuge does not disclose the first pixel element comprises a first thin film transistor switch, a first pixel electrode, and a first common electrode line arranged on an outer side of the first pixel electrode, and the first common electrode line and the first pixel electrode are on different layers and partially overlap each other; the first common electrode line is arranged on a side of the data line, and a first gap is provided between the first common electrode line and the data line; the first pixel electrode is connected to a source electrode or a drain electrode of the first thin film transistor switch through a via-hole; and the first shading layer blocks the data line, the first gap, and the first common electrode line, and extends beyond an edge of the first common electrode line close to the first pixel electrode; the second pixel element further comprises a second common electrode line arranged between the first pixel electrode and the second pixel electrode, and the second common electrode line and the second pixel electrode are on different layers and partially overlap each other; the second common electrode line is arranged on a side of the data line away from the first common electrode line, and a second gap is provided between the second common electrode line and the data line; and the first shading layer further blocks the second gap and the second common electrode line, and extends beyond an edge of the second common electrode line close to the second pixel electrode; wherein the first common electrode line and the second common electrode line are a small segment of a pixel element corresponding to a common electrode on the first substrate, and are in communication with each other.
Choi teaches in Figs. 1-3 and related text the first pixel element comprises a first thin film transistor switch (¶ [0040]), a first pixel electrode 191 (¶ [0063]), and a first common electrode line 133a arranged on an outer side of the first pixel electrode (¶¶ [0043]-[0044]), and the first common electrode line and the first pixel electrode are on different layers and partially overlap each other; 
the first common electrode line is arranged on a side of the data line 171 (¶ [0044]), and a first gap is provided between the first common electrode line and the data line; 
the first pixel electrode is connected to a source electrode 173 or a drain electrode 175 of the first thin film transistor switch through a via-hole 185 (¶ [0065]); and 
the first shading layer 220 blocks the data line, the first gap, and the first common electrode line, and extends beyond an edge of the first common electrode line close to the first pixel electrode (¶ [0059]); 
the second pixel element further comprises a second common electrode line 133c arranged between the first pixel electrode and the second pixel electrode 191(¶¶ [0044] and [0063]), and the second common electrode line and the second pixel electrode are on different layers and partially overlap each other; 
the second common electrode line is arranged on a side of the data line away from the first common electrode line, and a second gap is provided between the second common electrode line and the data line; and 
the first shading layer further blocks the second gap and the second common electrode line, and extends beyond an edge of the second common electrode line close to the second pixel electrode; 
wherein the first common electrode line and the second common electrode line are a small segment of a pixel element 131 (133a/133b/133c/137) corresponding to a common electrode on the first substrate, and are in communication with each other (¶¶ [0043]-[0044]).
Kosuge and Choi are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kosuge with the specified features of Choi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosuge’s display panel to form the first pixel element to comprise a first thin film transistor switch, a first pixel electrode, and a first common electrode line arranged on an outer side of the first pixel electrode, and the first common electrode line and the first pixel electrode are on different layers and partially overlap each other; the first common electrode line is arranged on a side of the data line, and a first gap is provided between the first common electrode line and the data line; the first pixel electrode is connected to a source electrode or a drain electrode of the first thin film transistor switch through a via-hole; and the first shading layer blocks the data line, the first gap, and the first common electrode line, and extends beyond an edge of the first common electrode line close to the first pixel electrode; and to form the second pixel element to further comprise a second common electrode line arranged between the first pixel electrode and the second pixel electrode, and the second common electrode line and the second pixel electrode are on different layers and partially overlap each other; the second common electrode line is arranged on a side of the data line away from the first common electrode line, and a second gap is provided between the second common electrode line and the data line; and the first shading layer further blocks the second gap and the second common electrode line, and extends beyond an edge of the second common electrode line close to the second pixel electrode; wherein the first common electrode line and the second common electrode line are a small segment of a pixel element corresponding to a common electrode on the first substrate, and are in communication with each other, as taught by Choi, in order to increase an aperture ratio of the display panel while RGB gamma distortions and power consumption are reduced (Choi: ¶¶ [0045] and [0059]).
Regarding claim 6, Kosuge in view of Choi disclose the first pixel electrode is formed by a transparent conductive thin film (Kosuge: ¶ [0038]; Choi: ¶ [0063]).
Regarding claim 7, Kosuge in view of Choi disclose the first thin film transistor switch corresponds to a thin film transistor switch 55 below the first pixel element (i.e., the first pixel electrode) 22 (Kosuge: Fig. 4; ¶¶ [0041] and [0046]-[0047]).
Regarding claim 8, Kosuge in view of Choi disclose the pixel elements and the corresponding color filters form pixels (Kosuge: Fig. 2; ¶¶ [0030]-[0031]).
Regarding claim 10, Kosuge in view of Choi disclose the first thin film transistor switch comprises a gate electrode 124, a gate insulation layer 140, an amorphous silicon layer 154, a source electrode 173 and a drain electrode 175 arranged on a same layer, and a first passivation layer 180p (Choi: Figs. 1-3; ¶¶ [0049]-[0057]); 
the color filter comprises a first color filter 230R, the first color filter being formed above the first passivation layer (Choi: Figs. 2 and 3; ¶ [0060]); 
the first shading layer 220 is formed at a gap between the first color filter and a neighboring color filter 230G (Choi: Figs. 2 and 3; ¶ [0059]); and 
the first pixel electrode 191 (left) is formed above the first color filter, and is partially stacked (indirectly) on an upper surface of the first shading layer close to the first pixel electrode (Choi: Figs. 2 and 3; ¶ [0063]).
Regarding claim 11, Kosuge in view of Choi disclose the second pixel element comprises a second thin film transistor switch (Choi: Fig. 1; ¶ [0040]); 
the second thin film transistor switch comprises a gate electrode 124, a gate insulation layer 140, an amorphous silicon layer 154, a source electrode 173 and a drain electrode 175 arranged on a same layer, and a second passivation layer 180p (Choi: Figs. 1-3; ¶¶ [0049]-[0057]); 
the color filter further comprises a second color filter 230G (Choi: Figs. 2 and 3; ¶ [0060]); 
the second color filter is formed above the second passivation layer, and the first shading layer 220 is formed at a gap between the first color filter and the second color filter (Choi: Figs. 2 and 3; ¶ [0059]); and 
the second pixel electrode 191 (right) is formed above the second color filter, and is partially stacked (indirectly) on an upper surface of the first shading layer close to the second pixel electrode (Choi: Figs. 2 and 3; ¶ [0063]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2016/0299395 A1) in view of Yang et al. (US 2015/0219972 A1).
Regarding claim 5, Kosuge discloses substantially the entire claimed invention, as applied to claim 1 above.
Kosuge does not explicitly disclose the first shading layer and the second shading layer are made of a same material.
Yang teaches in Fig. 7 and related text the first shading layer 106 and the second shading layer 116 are made of a same material (¶¶ [0042] and [0046]).
Kosuge and Yang are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kosuge with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosuge’s display panel to form the first shading layer and the second shading layer from a same material, as taught by Yang, in order to simplify the process for manufacturing the display panel.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2016/0299395 A1) in view of Hong et al. (US 2015/0370105 A1) and Zheng et al. (CN 104267534 A).
Regarding claim 12, Kosuge discloses substantially the entire claimed invention, as applied to claim 1 above.
Kosuge does not explicitly disclose the first shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence; the second shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence; the first shading layer is arranged corresponding to the second shading layer; and the first shading layer and the second shading layer have a same shape and size.
Hong teaches in Figs. 1, 2 and related text the first shading layer 220/320 is arranged to block all of the data lines 171 and the scanning lines 121 in a one-to-one correspondence (¶ [0039]).
Zheng teaches in Figs. 1, 2, 4 and related text the second shading layer 220 (222/224) is arranged to block all of the data lines DL and the scanning lines SL in a one-to-one correspondence (¶ [0066] of the attached English machine translation).
Kosuge, Hong and Zheng are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kosuge with the specified features of Hong and Zheng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosuge’s display panel to arrange the first shading layer to block all of the data lines and the scanning lines in a one-to-one correspondence, as taught by Hong, and to arrange the second shading layer to block all of the data lines and the scanning lines in a one-to-one correspondence, as taught by Zheng, in order to increase a transmittance of the display panel, provide a relatively wide viewing angle, and reduce or effectively prevent the leakage of light that may occur near a spacer separating the first substrate from the second substrate (Hong: ¶ [0017]), and in order to improve a National Television System Committee (NTSC) ratio of the display panel (Zheng: ¶¶ [0004]-[0005], [0007] and [0069]), respectively.
Furthermore, it has been held that the test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  MPEP 2145(III).  In the instant case, it is respectfully submitted that Hong and Zheng in combination teach the first shading layer is arranged corresponding to the second shading layer.
Concerning the limitation “the first shading layer and the second shading layer have a same shape and size,” it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice involving only ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).  Moreover, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04(IV)(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0250536 and US 2011/0001909 are cited for disclosing a color-filter-on-array (COA) array substrate having a light shading structure disposed on the COA array substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811